Citation Nr: 9918902	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-05 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1967 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
RO that denied service connection for PTSD.  In June 1998 the 
veteran appeared and gave testimony at a hearing before a 
hearing officer at the RO, a transcript of which is of 
record.  In March 1999, the veteran appeared and gave 
testimony at a hearing in Washington, D.C. before the 
undersigned Board member.  A transcript of this hearing is 
also of record.  

The case is before the Board for appellate consideration at 
this time.  


FINDING OF FACT

The veteran has a neurosis which had its onset during 
service.


CONCLUSION OF LAW

A neurosis was incurred in wartime service.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R.§ 3.303 
(1998)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes initially that it finds that the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the Board finds 
that this claim is plausible.  All relevant facts pertaining 
to the claim have been developed to the extent possible and 
no further assistance to the veteran is required in order to 
satisfy the VA's duty to assist her in the development of 
this claim as mandated by 38 U.S.C.A.§ 5107(a).  

On the veteran's December 1966 examination prior to 
enlistment into service, she was evaluated as psychiatrically 
normal.  Review of the service medical records reveals that 
the veteran was seen in late June 1967 and was noted to be 
real upset and very nervous.  It was reported that she said 
that her mother was real sick.  The veteran was reported to 
have reactive anxiety to family illness and separation.  
Meprobamate was prescribed.  In mid September 1967 the 
veteran was reported to have ingested "20 odd pills" the 
previous night.  She was told to make an appointment with a 
psychiatrist.  In early November 1967 the veteran was noted 
to have ingested a quantity (less than 10) of Darvon.  On her 
February 1968 examination prior to service discharge, the 
veteran was evaluated as psychiatrically normal.  

The record includes a statement from the veteran's first 
husband in which he stated that the veteran told him that she 
had been raped by a fellow marine.  He said that the incident 
was never reported because of the veteran's shame.  He said 
that their marriage had suffered because of this crime.  

The veteran was hospitalized at a private facility from 
February to March 1995 for psychiatric symptoms that included 
depression and suicidal and homicidal ideation.  The veteran 
was said to have a long, ongoing history of psychiatric and 
alcohol related problems.  Treatment for panic attacks and 
agoraphobia since 1985 was reported.  At discharge, the 
diagnoses on Axis I included major depressive disorder and 
panic attacks with agoraphobia.  A diagnosis of dependent 
personality disorder was rendered on Axis III.  

A therapist at the Greenville, South Carolina Vet Center 
reported that the veteran had been receiving treatment at 
that facility, beginning in August 1995, for issues 
concerning agoraphobia and panic attacks.  It was reported 
that she was being seen by a sexual trauma counselor.  

Clinical records from the mental health clinic of a VA 
medical center show outpatient treatment from August to 
October 1995 for symptoms which included depression, anxiety, 
nightmares, flashbacks, and other symptoms of PTSD.  A 
provisional diagnosis of PTSD was rendered.  Subsequent 
treatment at this facility is indicated.  

The record also contains a November 1995 psychosocial 
evaluation conducted at the VA Medical Center in Columbia, 
South Carolina.  It was reported that the veteran gave a 
history of being robbed, assaulted, and raped at knifepoint 
by two marines while she was in the service.  She said that 
she had not reported the incident because she had been 
threatened by one of the perpetrators.  The veteran said 
that, after this incident, she limited her interrelationships 
and isolated herself.  She then met her first husband, who 
was also a marine, and they were married shortly thereafter.  
She said that she told her first husband about the rape 
shortly before their marriage.  The veteran said that she had 
been married three times and had had sexual problems with 
each of her husbands.  It was stated in the evaluation report 
that after the rape incident the veteran developed multiple 
problems including chronic PTSD.  The veteran reported 
symptoms which included impatience, irritability, 
frustration, and rage which were all symptoms of PTSD.  She 
was said to repress memories and to have denied the impact of 
the rape over the years.  Denial and emotional numbing were 
noted, as were memory loss, disassociation, and distraction 
through addictive behaviors such as substance abuse.  

In an October 1996 letter, a VA registered nurse reported 
that the veteran was being treated for a claimed sexual 
assault while in the service.  It was noted that the veteran 
reported being sexually traumatized as well as being 
threatened with a knife.  Nightmares, intrusive 
recollections, avoidance, and psychogenic amnesia were also 
noted and it was said that she had difficulties establishing 
intimate relations with men due to her rape.  It was also 
said that the veteran's depressed mood, chronic PTSD 
symptoms, and panic attacks affected her home life and her 
activities in the community.  

In a June 1998 hearing before a hearing officer at the RO, 
the veteran described her rape in June 1967.  She said that 
she was only 17 years old at that time and had tried to 
commit suicide twice while in service by taking an overdose 
of medication.  She also said that she began to drink heavily 
in an attempt to forget the rape.  She said that she first 
received post service psychiatric treatment at a private 
mental health clinic in 1973 or 1974.  

During a March 1999 hearing in Washington, D.C., before the 
undersigned Board member, the veteran again related the 
circumstances surrounding the rape which occurred during 
service.  She said that she did not report this incident 
because of shame and her belief that no one would believe 
her.  She said that she first reported the episode to her 
future husband a few months after the occurrence.  She again 
reported making suicide attempts while in the military and 
also began to drink heavily.  

Under the applicable criteria, in order to establish service 
connection for an acquired psychiatric disorder, there must 
be objective evidence that establishes that such disability 
was either incurred in or aggravated by service.  38 
U.S.C.A.§ 1110.  Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed stressor during 
service actually occurred, and a link, established by medical 
evidence, between the current psychiatric symptomatology and 
the claimed in service stressor.  38 C.F.R.§ 3.304(f).  

Initially, the Board notes that the evidence of record does 
not demonstrate a clear diagnosis of PTSD.  The record does 
contain a provisional diagnosis of PTSD rendered during VA 
outpatient treatment in late 1995, but no definite medical 
diagnosis of this particular psychiatric disorder is of 
record.  During a VA psychosocial evaluation of November 
1995, reference is made to chronic PTSD but it is not clear 
from the report of the evaluation whether such represents a 
medical diagnosis or was part of the history provided by the 
veteran.  There is also an October 1996 medical statement 
from a VA registered nurse which refers to "symptoms of 
PTSD" but such does not constitute a clear diagnosis of this 
particular psychiatric disability.  

Moreover, the record does not provide sufficient credible 
evidence that the stressor claimed as responsible for PTSD 
actually occurred.  The record contains no medical reports of 
any treatment for injuries sustained in the alleged rape and 
there is no police report or other indication that the 
veteran brought the alleged rape, assault, and robbery to the 
attention of the authorities.  The veteran's ex husband has 
stated that she informed him of the incident prior to their 
marriage in December 1967 but he neither witnessed nor 
otherwise had direct personal knowledge of the claimed 
stressor event.  

While the evidence of record does not establish service 
connection for PTSD, the Board notes that there is clinical 
evidence that the veteran developed a neurosis while in the 
military service.  In June 1967, during service, she was 
noted to be very nervous and upset due to an illness in her 
family.  She was said to have reactive anxiety.  An anxiety 
reaction is a neurosis, which is a chronic acquired 
psychiatric disorder.  The service clinical records also 
strongly suggest that the veteran made two suicidal gestures 
while she was in the service and this evidence also lends 
support to the existence of a neurosis during service.  While 
there is no clinical evidence of any postservice treatment 
for a psychiatric disability until many years subsequent to 
service discharge, the Board notes that she currently has 
diagnoses of major depression and panic attacks with 
agoraphobia.  These disorders are also neuroses.  Since a 
neurosis was demonstrated during service, and since a 
neurosis is, by its very nature, a chronic disorder, 
continuity of symptomatology since service discharge need not 
be demonstrated in order for service connection to be 
warranted.  Therefore, service connection for a neurosis, 
currently diagnosed as major depression with panic attacks 
and agoraphobia, is warranted.  



ORDER

Service connection for a neurosis is granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

